     Case 2:19-cv-01663-TLN-KJN Document 71 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   CHARLES HEAD,                                     No. 2:19-cv-01663-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   COUNTY OF SACRAMENTO, et al,
15                      Defendants.
16

17          Plaintiff Charles Head (“Plaintiff”), a prisoner proceeding pro se, has filed this civil

18   action. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          On June 3, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 67.) Neither

23   party has filed timely objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                      1
     Case 2:19-cv-01663-TLN-KJN Document 71 Filed 08/02/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The Findings and Recommendations filed June 3, 2021 (ECF No. 67), are ADOPTED

 3   IN FULL;

 4          2. Defendant Kenneth Shelton’s (“Defendant”) Motion to Dismiss (ECF No. 54) is

 5   GRANTED as to Plaintiff’s state law claim and DENIED as to Plaintiff’s Wiretap Act claim; and

 6          3. Within thirty (30) days of the date of electronic filing date of this Order, Defendant

 7   shall file a response to Plaintiff’s First Amended Complaint.

 8          IT IS SO ORDERED.

 9   DATED: July 30, 2021

10

11

12                                               Troy L. Nunley
                                                 United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
